EXECUTION VERSION
Incremental Facility Amendment

by and among
Graphic Packaging International, LLC,
as Borrower,
THE GUARANTORS PARTY HERETO,
THE INCREMENTAL TERM A-2 LENDER PARTY HERETO
and
Bank of America, N.A.,
as Administrative Agent


Dated as of October 15, 2020


COBANK, ACB,
as the Incremental Term A-2 Facility Lead Arranger
$425,000,000 INCREMENTAL TERM FACILITY





CHAR1\1750934v6


--------------------------------------------------------------------------------



Incremental Facility Amendment
This Incremental Facility Amendment (this “Agreement”), dated as of October 15,
2020 (the “Incremental Term A-2 Facility Agreement Effective Date”), is made by
and among GRAPHIC PACKAGING INTERNATIONAL, LLC, a Delaware limited liability
company (the “Borrower”), the Guarantors signatory hereto, BANK OF AMERICA,
N.A., a national banking association organized and existing under the laws of
the United States (“Bank of America”), in its capacity as Administrative Agent
under the Credit Agreement described below (in such capacity, the
“Administrative Agent”) and COBANK, ACB, a federally chartered instrumentality
under the Farm Credit Act of 1971, as amended (“CoBank”), as sole lead arranger
and bookrunner for the Incremental Term A-2 Facility referred to below (in such
capacity, the “Incremental Term A-2 Lead Arranger”), and, as sole lender under
the Incremental Term A-2 Facility (in such capacity, the “Incremental Term A-2
Lender”).
RECITALS:
A.    The Borrower, the other borrowers from time to time party thereto, the
Administrative Agent, and the banks and other financial institutions from time
to time party thereto have entered into that certain Third Amended and Restated
Credit Agreement dated as of January 1, 2018 (as amended, supplemented or
otherwise modified, the “Credit Agreement”; capitalized terms used in this
Agreement not otherwise defined herein shall have the respective meanings given
thereto in the Credit Agreement).
B.    The Borrower and the Guarantors have entered into that certain Third
Amended and Restated Guarantee and Collateral Agreement dated as of January 1,
2018 (as in effect on the date hereof, the “Guarantee and Collateral Agreement”)
(i) pursuant to which the Guarantors have guaranteed the payment and performance
of the obligations of the Borrower and the other borrowers from time to time
party thereto under the Credit Agreement and the other Loan Documents, and (ii)
which secures the Obligations of the Loan Parties under the Credit Agreement and
other Loan Documents.
C.    The Borrower has requested that CoBank, as Incremental Term A-2 Lead
Arranger, arrange and, as Incremental Term A-2 Lender, provide a senior secured
Farm Credit System incremental term loan facility (the “Incremental Term A-2
Facility”) in an aggregate principal amount of $425,000,000, to consist of a
$425,000,000 Incremental Term A-2 Loan (the “Incremental Term A-2 Loan”). The
Incremental Term A-2 Facility is to be documented as an incremental term loan
tranche under the Credit Agreement pursuant to this Agreement, all as set forth
herein.
D.    The Incremental Term A-2 Lender is willing to provide the Incremental Term
A-2 Facility, on the terms and conditions contained in this Agreement and in
subsection 2.6 of the Credit Agreement.
In furtherance of the foregoing, the parties agree as follows:



--------------------------------------------------------------------------------



1.Amendment. Subject to the covenants, terms and conditions set forth herein and
in reliance upon the representations and warranties set forth herein, the Credit
Agreement is hereby amended as follows:
(a)Subsection 4.2(d) of the Credit Agreement is hereby amended by adding the
following new sentence at the end of such subsection:
“Notwithstanding anything provided for in the immediately preceding sentence,
any prepayment amount required to be applied from time to time to that certain
Incremental Term A-2 Loan (as defined below) in accordance with the first
sentence of this subsection 4.2(d) shall be applied to the principal installment
payment of the Incremental Term A-2 Loan due at maturity. For purposes hereof,
“Incremental Term A-2 Loan” shall have the meaning assigned thereto under that
certain Incremental Facility Amendment dated as of October 15, 2020 by and among
the Company, as borrower, the Guarantors signatory thereto, the Administrative
Agent and COBANK, ACB, a federally chartered instrumentality under the Farm
Credit Act of 1971, as amended (“CoBank”), as sole lead arranger and bookrunner,
and, as sole lender.”
(b)Schedule 11.6(f) to the Credit Agreement is hereby amended and restated, to
add any Voting Participants in respect of the Incremental Term A-2 Facility, and
shall be deemed replaced in its entirety to read in the form attached hereto as
Schedule 11.6(f).
The amendments to the Credit Agreement are limited to the extent specifically
set forth above and no other terms, covenants or provisions of the Credit
Agreement are intended to be affected hereby.
2.Agreements related to Incremental Term A-2 Facility.


(a)Incremental Term A-2 Facility. Pursuant to subsection 2.6 of the Credit
Agreement, the Incremental Term A-2 Facility is hereby established under the
Credit Agreement on the terms set forth below.
(b)Principal Amount. The aggregate principal amount of the Incremental Term A-2
Lender’s commitment with respect to Incremental Term A-2 Loan is FOUR HUNDRED
Twenty-Five MILLION DOLLARS ($425,000,000). The Borrower’s obligations with
respect to the Incremental Term A-2 Loan shall constitute Obligations under the
Credit Agreement, and the Incremental Term A-2 Loan will be secured, will be
guaranteed and will rank pari passu in right of payment and security with the
Loans outstanding as of the date hereof.
(c)Availability/Borrowing. The Incremental Term A-2 Loan shall be funded in a
single drawing on a Business Day occurring on or before January 15, 2021 (the
date on which such Incremental Term A-2 Loan is funded, the “Incremental Term
A-2 Loan Funding Date”). The Borrower shall provide at least three (3) Business
Day’s advance written notice of such drawing by providing to the Administrative
Agent and the Incremental Term A-2 Lead Arranger a duly executed borrowing
notice substantially consistent (where applicable) with Exhibit G (Loan Notice)
to the Credit Agreement. The obligation of the Incremental Term A-2 Lender to
honor such Request for Credit Extension is subject to the satisfaction or waiver
of the conditions


    2    
CHAR1\1750934v6

--------------------------------------------------------------------------------



precedent set forth in subsections 6.2(a), (b) and (c) of the Credit Agreement
and the conditions set forth in Section 4 of this Agreement. Once repaid, the
Incremental Term A-2 Loan may not be reborrowed.
(d)Maturity Date; Repayment. The maturity date for the Incremental Term A-2 Loan
shall be January 15, 2028 (the “Incremental Term A-2 Loan Maturity Date”). The
Borrower shall repay in full the unpaid principal amount of the Incremental Term
A-2 Loan on the Incremental Term A-2 Loan Maturity Date.
(e)Interest Rate. The Incremental Term A-2 Loan shall bear interest at a fixed
rate equal to 2.67% per annum.
(f)Default Rate. If all or a portion of (i) the principal amount of the
Incremental Term A-2 Loan, (ii) any interest payable thereon or (iii) any unused
commitment fee or other amount payable under this Agreement shall not be paid
when due (whether at the stated maturity, by acceleration or otherwise), such
overdue amount shall bear interest at a rate per annum determined in accordance
with Section 2(e) of this Agreement as of such date plus an additional margin of
2% per annum from the date of such non-payment until such amount is paid in full
(as well after as before judgment). While any Event of Default specified in
subsection 9(f) of the Credit Agreement exists, the Borrower shall pay interest
on the principal amount of all outstanding Obligations hereunder at an interest
rate per annum determined in accordance with Section 2(e) of this Agreement as
of such date plus an additional margin of 2% per annum to the fullest extent
permitted by applicable Laws. In each case, such adjusted rate shall constitute
a Default Rate under the Credit Agreement.
(g)Interest Payment Dates. Interest on the Incremental Term A-2 Loan shall be
calculated as of the last day of each calendar quarter (for such calendar
quarter) and shall be payable in arrears on the first Business Day of each
January, April, July and October and the Incremental Term A-2 Loan Maturity
Date, commencing with the first such date to occur after the Incremental Term
A-2 Loan Funding Date, provided that the interest accruing pursuant to Section
2(f) of this Agreement shall be payable from time to time on demand. Interest
shall be calculated on the basis of a 360-day year for the actual number of days
elapsed.
(h)Prepayments; Funding Losses.
(i)The Borrower may any time and from time to time, upon notice to the
Administrative Agent and the Incremental Term A-2 Lead Arranger pursuant to
delivery to the Administrative Agent and the Incremental Term A-2 Lead Arranger
of a duly executed notice of loan prepayment substantially consistent (where
applicable) with Exhibit L (Notice of Loan Prepayment) to the Credit Agreement,
prepay the Incremental Term A-2 Loan made to it, in whole or in part, provided,
that all such voluntary prepayments shall be accompanied by the Funding Losses
Make Whole (as hereinafter defined) determined for the prepayment date with
respect to such principal amount, provided, further, that such notice must be
received by the Administrative Agent and the Incremental Term A-2 Lead Arranger
three (3) Business Days prior to the date fixed for such prepayment. Each such
notice shall specify the date and amount of prepayment and


    3    
CHAR1\1750934v6

--------------------------------------------------------------------------------



the interest to be paid on the prepayment date with respect to such principal
amount being prepaid. Upon the receipt of any such notice the Incremental Term
A-2 Lead Arranger shall promptly notify the Incremental Term A-2 Lender thereof.
If any such notice is given, the amount specified in such notice shall be due
and payable on the date specified therein, together with the Funding Losses Make
Whole (as hereinafter defined) determined for the prepayment date with respect
to such principal amount and accrued interest to such date on the amount
prepaid. Notwithstanding the foregoing, the Borrower may rescind or postpone any
notice of prepayment under this clause (h)(i) if such prepayment would have
resulted from a refinancing of the Incremental Term A-2 Loan, which refinancing
shall not have been consummated or shall have otherwise been delayed. Partial
prepayments pursuant to this clause (h) shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof.
(ii)In connection with any mandatory prepayment under subsection 4.2(b) of the
Credit Agreement and in accordance with subsection 4.2(c) of the Credit
Agreement, the Borrower shall ensure (whether through an additional optional
prepayment or otherwise) that the Incremental Term A-2 Loan is prepaid on a
ratable basis with the outstanding Term A Loans pursuant to subsection 4.2(d) of
the Credit Agreement; it being understood that the amount of the prepayment
required by subsection 4.2(b) to be applied to the Incremental Term A-2 Loan
shall be reduced by the portion of Net Cash Proceeds required to make
corresponding mandatory prepayments of the Partnership Transaction Assumed
Indebtedness, any Term A Loans, any pari passu Incremental Term Loans and any
other pari passu Indebtedness incurred pursuant to subsection 8.2(e)(ii) or
(e)(iii) of the Credit Agreement then outstanding that requires such
corresponding mandatory prepayment; provided that (x) such prepayment of the
Incremental Term A-2 Loan shall be applied to the principal installment payment
of the Incremental Term A-2 Loan due at maturity and (y) any such mandatory
prepayment shall be subject to subsection 4.2(g) of the Credit Agreement.
Notwithstanding anything to the contrary in this Agreement or in the Credit
Agreement, a Funding Losses Make Whole shall apply to any mandatory prepayment
of any portion of the Incremental Term A-2 Loan pursuant to subsection 4.2(b) of
the Credit Agreement and to any payment of any portion of the Incremental Term
A-2 Loan following an acceleration of the Loans pursuant to Section 9 of the
Credit Agreement.
(iii)In the event that the Borrower fails to borrow the full amount of the
Incremental Term A-2 Loan on or before January 15, 2021, the Borrower shall
promptly compensate the Incremental Term A-2 Lender for and hold such
Incremental Term A-2 Lender harmless from any loss (excluding for the avoidance
of doubt, any loss of anticipated profits), cost or expense incurred by it as a
result of such failure by the Borrower to borrow the Incremental Term A-2 Loan,
including any loss (excluding for the avoidance of doubt, any loss of
anticipated profits) or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained, including any customary
administrative fees charged by the Incremental Term A-2 Lender in connection
with the foregoing.


    4    
CHAR1\1750934v6

--------------------------------------------------------------------------------



For purposes hereof, the following term shall have the corresponding meaning set
forth below:
“Funding Losses Make Whole” means, with respect to any prepayment (or repayment)
of any portion of the Incremental Term A-2 Loan to which a Funding Losses Make
Whole applies, an amount equal to the present value of any funding losses
imputed by the Incremental Term A-2 Lender to have been incurred as a result of
such prepayment (or repayment), as reasonably calculated by the Incremental Term
A-2 Lender pursuant to its standard methodology, which methodology is outlined
on Annex I hereto.
(i)Use of Proceeds. The proceeds of the Incremental Term A-2 Loan shall be used
by the Borrower to refinance previous investments that allow its pulp and paper
mills to generate power from renewable energy sources (namely, energy conversion
systems fueled by biomass) and use the renewable power for their operations
(collectively, the “Renewable Energy Investments”) (or financings thereof or
indebtedness incurred in connection therewith) or to finance new Renewable
Energy Investments.
(j)Unused Commitment Fee. In consideration of the Incremental Term A-2 Facility,
the Borrower agrees to pay to the Incremental Term A-2 Lender, subject to
adjustment as provided in subsection 4.6(e) of the Credit Agreement, an unused
commitment fee, in Dollars, for the period from and including the Incremental
Term A-2 Loan Agreement Effective Date to, and payable in arrears on, the
earlier of the Incremental Term A-2 Loan Funding Date and January 15, 2021, in
an amount equal to 0.25% per annum on the average daily undrawn amount of the
Incremental Term A-2 Facility.
(k)CoBank Capital Plan. Each party hereto acknowledges that CoBank’s Bylaws and
Capital Plan (as each may be amended from time to time) shall govern (i) the
rights and obligations of the parties with respect to the CoBank Equities (as
hereinafter defined) and any patronage refunds or other distributions made on
account thereof or on account of the Borrower’s patronage with CoBank, (ii) the
Borrower’s eligibility for patronage distributions from CoBank (in the form of
CoBank Equities and cash) and (iii) patronage distributions, if any, in the
event of a sale of a participation interest.
(l)CoBank Equity. Until the Incremental Term A-2 Loan Funding Date, the Borrower
will maintain its status as an entity eligible to borrow from CoBank. So long as
CoBank is the Incremental Term A-2 Lender hereunder, the Borrower will acquire
equity in CoBank in such amounts and at such times as CoBank may require in
accordance with CoBank’s Bylaws and Capital Plan (as each may be amended from
time to time), except that the maximum amount of equity that the Borrower may be
required to purchase in CoBank in connection with the Incremental Term A-2 Loan
made by CoBank may not exceed the maximum amount permitted by the Bylaws and the
Capital Plan at the time this Agreement is entered into. The Borrower
acknowledges receipt of a copy of (i) CoBank’s most recent annual report, and if
more recent, CoBank’s latest quarterly report, (ii) CoBank’s Notice to
Prospective Stockholders and (iii) CoBank’s Bylaws and Capital Plan, which
describe the nature of all of the Borrower’s cash patronage, stock and other
equities in CoBank acquired in connection with its patronage loan


    5    
CHAR1\1750934v6

--------------------------------------------------------------------------------



from CoBank (the “CoBank Equities”) as well as capitalization requirements, and
agrees to be bound by the terms thereof.
(m)Incremental Facility Amendment. The parties hereto agree and acknowledge that
for all purposes (i) this Agreement shall be considered an “Incremental Facility
Amendment”, (ii) the Incremental Term A-2 Facility provided herein shall be
considered an “Incremental Term Facility”, (iii) the Incremental Term A-2 Lender
shall be considered an “Incremental Term Lender”, (iv) the borrowing to be made
hereunder shall be considered an “Incremental Term Borrowing”, (v) the
commitment of the Incremental Term A-2 Lender hereunder to make the Incremental
Term A-2 Loan pursuant to the terms hereof shall be considered an “Incremental
Term Commitment” and (vi) each Loan made pursuant to this Section 2 shall be
considered an “Incremental Term Loan”, in each case as such terms are defined in
and used in the Credit Agreement. Furthermore, (x) the parties hereto agree and
acknowledge that for all purposes, (i) the Obligations in respect of the
Incremental Term A-2 Loan as provided herein shall be considered “Credit
Agreement Obligations” and (ii) the Incremental Term A-2 Facility as provided
herein shall be considered one of the “Credit Facilities”, in each case as such
terms are defined in that certain Pari Passu Intercreditor Agreement, dated as
of January 1, 2018, among Intermediate Holding, the Company, the other Grantors
party thereto from time to time, Bank of America, as collateral agent for the
Credit Agreement Secured Parties, Bank of America, as collateral agent for the
Term Loan Agreement Secured Parties, and each Additional Agent from time to time
party thereto, and (y) the parties hereto agree and acknowledge that for all
purposes the Incremental Term A-2 Facility as provided herein constitutes a
“Credit Facility” under and as defined in the Indentures (as defined in the
Credit Agreement).
(n)Promissory Note. The Borrower agrees that, in order to evidence the
Incremental Term A-2 Lender’s Incremental Term A-2 Loan, the Borrower will
execute and deliver to the Incremental Term A-2 Lender a promissory note in form
and substance as reasonably requested by the Incremental Term A-2 Lead Arranger,
with appropriate insertions as to payee, date and principal amount, payable to
the Incremental Term A-2 Lender and in a principal amount equal to the unpaid
principal amount of the Incremental Term A-2 Loan made by the Incremental Term
A-2 Lender to the Borrower.
3.Effectiveness of Agreement and Commitments. This Agreement and the Commitments
herein provided shall become effective upon the receipt by the Administrative
Agent and the Incremental Term A-2 Lead Arranger of each of the following:
i.Documents. The Administrative Agent and the Incremental Term A-2 Lead Arranger
shall have received (i) counterparts of this Agreement, duly executed by the
Borrower, the Administrative Agent, each Guarantor and the Incremental Term A-2
Lender; (ii) a promissory note in form and substance as reasonably requested by
the Incremental Term A-2 Lead Arranger executed by the Borrower in favor of the
Incremental Term A-2 Lender; and (iii) a certificate, dated the Incremental Term
A-2 Facility Agreement Effective Date and signed by a Responsible Officer of the
Borrower, certifying that, before and after giving effect to the Incremental
Term A-2 Facility, (x) the Loan Parties are in compliance with the conditions
set forth in subsections 6.2(a) and (b) of the Credit Agreement, it being
understood that all references to “the date of


    6    
CHAR1\1750934v6

--------------------------------------------------------------------------------



such Borrowing” in such subsection 6.2 of the Credit Agreement shall be deemed
to refer to the Incremental Term A-2 Facility Agreement Effective Date and (y)
the Borrower shall be in Pro Forma Compliance.
ii.Legal Opinions. The Administrative Agent and the Incremental Term A-2 Lead
Arranger shall have received the following executed legal opinions (each in form
and substance reasonably satisfactory to the Administrative Agent and the
Incremental Term A-2 Lead Arranger):
1.the executed legal opinion of Alston & Bird LLP, special New York counsel to
each of Intermediate Holding, the Borrower and the other Loan Parties;
2.the executed legal opinion of Lauren S. Tashma, counsel to each of
Intermediate Holding, the Borrower and certain other Loan Parties; and
3.the executed legal opinions of special counsel to the Loan Parties in each
jurisdiction where a Guarantor is organized that is not included above.
iii.Flood Insurance. The Administrative Agent and the Incremental Term A-2 Lead
Arranger shall have received, with respect to each Mortgaged Property, a
completed “Life-of-Loan” Federal Emergency Management Agency Standard Flood
Hazard Determination (together with a notice about special flood hazard area
status and flood disaster assistance duly executed by each Loan Party relating
thereto) and evidence of flood insurance satisfying the requirements set forth
in subsection 7.5 of the Credit Agreement and other flood-related documentation
as required by Law and as reasonably required by the Administrative Agent (but
in no event shall the Administrative Agent require something less than the
requirements of the Flood Insurance Laws).
iv.Corporate Proceedings of the Borrower and the Guarantors. The Administrative
Agent and the Incremental Term A-2 Lead Arranger shall have received a copy of
the resolutions, in form and substance reasonably satisfactory to the
Administrative Agent and the Incremental Term A-2 Lead Arranger, of the board of
directors or comparable body of the Borrower and each Guarantor authorizing (i)
the execution, delivery and performance of this Agreement, the promissory note
and the other Loan Documents to be executed by such Loan Party in connection
with this Agreement, and (ii) the use of the Credit Extensions to the Borrower
to occur on the Incremental Term A-2 Loan Funding Date, in each case certified
by the Secretary or an Assistant Secretary (or other individual providing
similar duties) of such Loan Party as of the Incremental Term A-2 Facility
Agreement Effective Date, which certificate shall be in form and substance
reasonably satisfactory to the Administrative Agent and the Incremental Term A-2
Lead Arranger and shall state that the resolutions thereby certified have not
been amended, modified (except as any later such resolution may modify any
earlier such resolution), revoked or rescinded and are in full force and effect.
v.Governing Documents. The Administrative Agent and the Incremental Term A-2
Lead Arranger shall have received (i) copies of the certificate or articles of
incorporation and by-laws of the Borrower and each Guarantor, certified as of
the Incremental Term A-2 Facility Agreement Effective Date as complete and
correct copies thereof by the Secretary or an


    7    
CHAR1\1750934v6

--------------------------------------------------------------------------------



Assistant Secretary (or other individual providing similar duties) of such Loan
Party or (ii) certifications of the Secretary or an Assistant Secretary (or
other individual providing similar duties) of such Loan Party as to the absence
of any amendment or change to such governing documents since the Effective Date.
vi.KYC Information. The Incremental Term A-2 Loan Lender and the Incremental
Term A-2 Loan Lead Arranger shall have received, at least five (5) Business Days
prior to the Incremental Term A-2 Facility Agreement Effective Date (or such
shorter time as agreed by the Incremental Term A-2 Lead Arranger), all
documentation and other information requested by the Incremental Term A-2 Lender
in writing at least five (5) Business Days prior to such date and required by
regulatory authorities under applicable “Know Your Customer” and antimony
laundering rules and regulations, including, without limitation, the USA PATRIOT
Act and beneficial ownership regulations.
vii.Minimum Equity Investment. The Incremental Term A-2 Lead Arranger shall have
received evidence that the Borrower has made a minimum equity investment of
$1,000 in CoBank.
viii.Fees and Expenses. All of the fees and expenses payable on the Incremental
Term A-2 Facility Agreement Effective Date shall have been paid in full (without
prejudice to final settling of accounts for such fees and expenses).
4.Post-Closing Covenant. Within 60 days of the Incremental Term A-2 Facility
Agreement Effective Date (or such additional period of time as agreed by the
Administrative Agent in its sole discretion) but in no event later than the
Incremental Term A-2 Loan Funding Date, the Borrower shall cause to be executed
by a Responsible Officer of the Loan Party signatory thereto, delivered and
recorded/filed in the appropriate recording offices an amendment to the Mortgage
(or an amended and restated Mortgage, as applicable), to the extent necessary to
cause the Incremental Term A-2 Facility to be included as part of the secured
obligations, encumbering each of the Mortgaged Properties described below, each
of which shall be in form and substance reasonably satisfactory to the
Administrative Agent and its counsel:

Property No.Property LocationCounty or ParishName of Party Granting
Mortgage11600 Barranca Parkway, Irvine, CaliforniaOrange CountyGraphic Packaging
International, LLC2100 Riverwood International Way, Macon, GeorgiaBibb County
and Twiggs CountyGraphic Packaging International, LLC31000 Jonesboro Road, West
Monroe, LouisianaOuachita ParishGraphic Packaging International, LLC41421 N.
Pitcher Street, Kalamazoo, MichiganKalamazoo CountyGraphic Packaging
International, LLC51500 N. Pitcher Street, Kalamazoo, MichiganKalamazoo
CountyGraphic Packaging International, LLC64278 Mike Padgett Hwy, Augusta,
GeorgiaRichmond CountyGraphic Packaging International, LLC710146 FM 3129, Queen
City, TexasCass CountyGraphic Packaging International, LLC



together with evidence of the payment of any applicable recording, mortgage or
intangibles tax arising in connection with the amendments to the Mortgages or
amended and restated Mortgages described above.


    8    
CHAR1\1750934v6

--------------------------------------------------------------------------------



5.Consent of the Guarantors. Each Guarantor hereby consents, acknowledges and
agrees to the amendments, agreements and acknowledgements set forth herein and
hereby confirms and ratifies in all respects the Guarantee and Collateral
Agreement (including without limitation the continuation of such Guarantor’s
payment and performance obligations thereunder upon and after the effectiveness
of this Agreement and the amendments, agreements and acknowledgements
contemplated hereby, including without limitation, such Guarantor’s payment and
performance obligations with respect to the Incremental Term A-2 Loan made
pursuant to the Incremental Term A-2 Facility) and the enforceability of the
Guarantee and Collateral Agreement against such Guarantor in accordance with its
terms. Notwithstanding the foregoing, the parties hereto acknowledge and agree
that any Liens granted under any Security Documents on any property also granted
to or held by the Administrative Agent under any Loan Document shall be released
on any Collateral Release Date as provided in the Credit Agreement.
6.Representations and Warranties. In order to induce the Administrative Agent
and the Lenders to enter into this Agreement, each Loan Party represents and
warrants to the Administrative Agent and the Lenders as follows:
ix.Each of the representations and warranties made by any Loan Party pursuant to
the Credit Agreement or any other Loan Document (or in any amendment,
modification or supplement thereto) to which it is a party, and each of the
representations and warranties contained in any certificate furnished at any
time by or on behalf of any Loan Party pursuant to the Credit Agreement or any
other Loan Document, shall (except to the extent that they relate to a
particular date, in which case they shall remain true and correct as of such
particular date) be true and correct in all material respects (or in all
respects if otherwise already qualified by materiality or Material Adverse
Effect) on and as of the date hereof as if made on and as of the date hereof,
provided that for purposes of this Section 6(a), the representations and
warranties contained in subsection 5.1 of the Credit Agreement shall be deemed
to refer to the most recent statements furnished pursuant to subsection 7.1(a)
and (b) of the Credit Agreement, respectively.
x.The Persons appearing as Subsidiary Guarantors on the signature pages to this
Agreement constitute all Persons who are required to be Subsidiary Guarantors
pursuant to the terms of the Credit Agreement and the other Loan Documents,
including without limitation all Persons who became Subsidiaries or were
otherwise required to become Subsidiary Guarantors after the Effective Date, and
each of such Persons has become and remains a party to the Guarantee and
Collateral Agreement as a “Guarantor”.
xi.This Agreement has been duly authorized, executed and delivered by
Intermediate Holding, the Borrower and the Subsidiary Guarantors and constitutes
a legal, valid and binding obligation of such parties, except as may be limited
by general principles of equity or by the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or similar law affecting creditors’
rights generally.
xii.No Default or Event of Default has occurred and is continuing.
7.Entire Agreement. This Agreement, together with all the Loan Documents, the
mandate letter dated as of September 18, 2020, between the Borrower and CoBank
and fee letters


    9    
CHAR1\1750934v6

--------------------------------------------------------------------------------



executed in connection with this Agreement (collectively, the “Relevant
Documents”), sets forth the entire understanding and agreement of the parties
hereto in relation to the subject matter hereof and supersedes any prior
negotiations and agreements among the parties relating to such subject matter.
No promise, condition, representation or warranty, express or implied, not set
forth in the Relevant Documents shall bind any party hereto, and no such party
has relied on any such promise, condition, representation or warranty. Each of
the parties hereto acknowledges that, except as otherwise expressly stated in
the Relevant Documents, no representations, warranties or commitments, express
or implied, have been made by any party to the other in relation to the subject
matter hereof or thereof. None of the terms or conditions of this Agreement may
be changed, modified, waived or canceled orally or otherwise, except in writing
and in accordance with subsection 11.1 of the Credit Agreement.
8.Full Force and Effect of Agreement. Except as hereby specifically amended,
modified or supplemented, the Credit Agreement and all other Loan Documents are
hereby confirmed and ratified in all respects and shall be and remain in full
force and effect according to their respective terms.
9.Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original as against any party whose signature
appears thereon, and all of which shall together constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or electronic delivery (including by .pdf) shall be
effective as delivery of a manually executed counterpart of this Agreement.
10.Governing Law. This Agreement shall in all respects be governed by, and
construed and interpreted in accordance with, the laws of the State of New York,
and shall be further subject to the provisions of subsection 11.15 of the Credit
Agreement.
11.Enforceability. Should any one or more of the provisions of this Agreement be
determined to be illegal or unenforceable as to one or more of the parties
hereto, all other provisions nevertheless shall remain effective and binding on
the parties hereto.
12.References. All references in any of the Loan Documents to the “Credit
Agreement” shall mean the Credit Agreement, as modified hereby and as further
amended, supplemented or otherwise modified from time to time, and this
Agreement shall constitute a Loan Document.
13.Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the Borrower, the Guarantors, the Administrative Agent, the
Incremental Term A-2 Lender and each of their respective successors, legal
representatives, and assignees to the extent such assignees are permitted
assignees as provided in subsection 11.6 of the Credit Agreement.
[Signature pages follow.]








    10    
CHAR1\1750934v6


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this instrument to be made,
executed and delivered by their duly authorized officers as of the day and year
first above written.
BORROWER:


GRAPHIC PACKAGING INTERNATIONAL, LLC
By:    /s/Stephen R. Scherger                
Name: Stephen R. Scherger
Title: EVP and Chief Financial Officer
GUARANTORS:


Graphic Packaging International Partners, LLC
By:     /s/Stephen R. Scherger                
Name: Stephen R. Scherger
Title: EVP and Chief Financial Officer
        FIELD CONTAINER QUERETARO (USA), L.L.C.
By:     /s/Stephen R. Scherger                
Name: Stephen R. Scherger
Title: EVP and Chief Financial Officer






























Graphic Packaging International, LLC
Incremental Facility Amendment
Signature Page

--------------------------------------------------------------------------------



ADMINISTRATIVE AGENT:


BANK OF AMERICA, N.A., as Administrative Agent




By:    /s/Ronaldo Naval    
Name: Ronaldo Naval
Title: Vice President
Graphic Packaging International, LLC
Incremental Facility Amendment
Signature Page





--------------------------------------------------------------------------------





INCREMENTAL TERM A-2 LEAD ARRANGER AND INCREMENTAL TERM A-2 LENDER:


CoBank, ACB,




By:    /s/Robert Prickett    
Name: Robert Prickett
Title: Vice President




Graphic Packaging International, LLC
Incremental Facility Amendment
Signature Page






--------------------------------------------------------------------------------



SCHEDULE 11.6(f)


Voting Participants


[See attached]


CHAR1\1750934v6


--------------------------------------------------------------------------------

EXECUTION VERSION
Annex I


Funding Losses Make Whole Methodology


To determine such Funding Losses Make Whole with respect to the Incremental Term
A-2 Loan, the Incremental Term A-2 Lead Arranger will:
(A)    Determine the difference between: (1) the rate estimated by the
Incremental Term A-2 Lender on the date the rate was fixed to be its cost to
fund the loan on that day in the manner set forth in the Incremental Term A-2
Lender’s then current methodology; minus (2) the rate estimated by the
Incremental Term A-2 Lender on the date the surcharge is calculated to be the
Incremental Term A-2 Lender’s cost, less dealer concessions and other issuance
costs, to fund a new fixed rate loan in accordance with the Incremental Term A-2
Lender’s then current methodology having the same fixed rate period and
repayment characteristics as the balance being repaid. If such difference is
negative, then no surcharge shall be due under this provision. If such
difference is positive, continue the calculation.


(B)    Divide the result determined in (A) above by the number of times interest
is payable during the year (which in the case of the Incremental Term A-2 Loan
is equal to four (4)).


    (C)    For each interest period (or portion thereof) during which interest
was scheduled to accrue at the fixed rate, multiply the amount determined in (B)
above by the principal balance scheduled to have been outstanding during such
period (such that there is a calculation for each interest period during which
the amount repaid was scheduled to have been outstanding at the fixed rate).


    (D)    Determine the present value of each calculation made under (C) above
based upon the scheduled time that interest on the amount repaid would have been
payable and a discount rate equal to the rate set forth in (A)(2) above.


    (E)    Add all of the calculations made under (D) above. The result shall be
the Funding Losses Make Whole.


Nothing contained in this methodology description shall prevent the Incremental
Term A-2 Lender from funding its portion of the Incremental Term A-2 Loan in any
manner as the Incremental Term A-2 Lender may, in its sole discretion, elect,
and the surcharges provided for in this methodology shall not be increased or
decreased based on the actual methods chosen by the Incremental Term A-2 Lender
to fund or hedge the loan being repaid. For the avoidance of doubt, the Funding
Losses Make Whole shall exclude from its calculation any loss of anticipated
profits, spread or margin as a result of any event giving rise to a Funding
Losses Make Whole.
CHAR1\1750934v6

--------------------------------------------------------------------------------





Graphic Packaging International, LLC
Incremental Facility Amendment
Signature Page


CHAR1\1750934v6